Case: 18-10776      Date Filed: 05/17/2019   Page: 1 of 19


                                                            [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                   No. 18-10776
                             ________________________

                      D.C. Docket No. 0:16-cv-61595-MGC



DONNETT M. TAFFE,
Personal Representative of the Estate of
Steven Jerold Thompson, deceased,

                                                    Plaintiff - Appellee,

versus

GERALD E. WENGERT,
in his individual capacity
SCOTT ISRAEL,
in his individual capacity
SCOTT ISRAEL,
in his official capacity,

                                                    Defendants - Appellants.

                             ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                   (May 17, 2019)
                Case: 18-10776       Date Filed: 05/17/2019        Page: 2 of 19




Before WILSON, JILL PRYOR, and SUTTON, * Circuit Judges.

PER CURIAM:

       Deputy Sheriff Gerald Wengert shot and killed Steven Jerold Thompson

while out on a dispatch call regarding a suspected armed robbery. Thompson’s

sister and personal representative, Donnett Taffe, subsequently sued Wengert in his

individual capacity, alleging that he violated Thompson’s Fourth and Fourteenth

Amendment rights by using excessive deadly force. Taffe also sued the former

Broward County Sheriff, Scott Israel, in both his individual and official capacities

for the negligent hiring, training, and supervision of Wengert. The district court,

citing disputed issues of material fact about the shooting, denied qualified

immunity to both Wengert and Israel and denied their motion for summary

judgment on all claims. Wengert, Israel, and the Sheriff’s Office appeal that

ruling.

       After careful review and with the benefit of oral argument, we conclude that

Taffe failed to establish a genuine dispute of material fact that would preclude

summary judgment. Accordingly, we are compelled to reverse the district court’s

denial of summary judgment on all claims.



*
 Honorable Jeffrey S. Sutton, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                                 2
              Case: 18-10776    Date Filed: 05/17/2019   Page: 3 of 19


                                      I. Background

      A. Facts

      “In exercising our interlocutory review jurisdiction in qualified immunity

cases, we are not required to make our own determination of the facts for summary

judgment purposes; we have discretion to accept the district court’s findings, if

they are adequate. But we are not required to accept them.” Cottrell v. Caldwell,

85 F.3d 1480, 1486 (11th Cir. 1996) (internal citations omitted). Because the

district court’s findings were not adequate, we undertake our own review of the

record.

      In June 2014, two women called the police to report that two men had

robbed them of their belongings and cellphones at gunpoint. Deputies from the

Broward Sheriff’s Office, including Deputy Wengert, were dispatched to

investigate. The callers described the robbers as two black males with low-cut hair

and dark clothing. One suspect was 5’10” with a thin build and had a black

semiautomatic weapon. The other suspect was 5’8” with a heavy-set build. At

least one suspect wore “bright sneakers.” A deputy asked dispatch if the victims

noticed whether the suspects had any distinguishing characteristics. Dispatch

responded, “[The victims are] advising no. She’s saying they could have had it but

she was just too sidetracked looking at the weapon.”




                                          3
             Case: 18-10776    Date Filed: 05/17/2019   Page: 4 of 19


      Using a GPS application, deputies quickly tracked one of the stolen

cellphones to Cypress Grove Apartments. Officers from the Lauderhill Police

Department joined the search. Law enforcement tracked the stolen phone to the

parking lot at the southern end of the apartment complex. When the deputies

neared the parking lot, they encountered Thompson and a group of other men.

      Thompson was a 26-year-old black male. He was approximately 5’8” and

weighed 210 pounds. That evening, Thompson was wearing primarily black

clothing, although his shorts also had a white and orange pattern. His sneakers

were black and orange, and he was wearing a hat with white lettering. Thompson

was close to the stolen phone, based on the GPS data. When the officers reached

the parking lot, Thompson quickly turned around and reentered the apartment

building. Officers demanded Thompson stop, but Thompson did not respond.

Deputies Wengert and Clark chased after Thompson into the building.

      Deputy Wengert later described what happened inside. He testified that

after entering the apartment hallway, Wengert saw Thompson in front of him with

a firearm pointed in Wengert’s direction. Thompson fired what Wengert believed

to be two shots, which missed Wengert. Thompson kept running down the

hallway, keeping his firearm pointed behind him towards Wengert. Wengert fired

and hit Thompson. Wengert told Thompson to drop his gun and continued to fire

when Thompson did not comply. Wengert stopped firing when he saw that


                                         4
               Case: 18-10776    Date Filed: 05/17/2019    Page: 5 of 19


Thompson had dropped the gun and it was a safe distance away from him. An

audio recording of the shooting is consistent with this testimony. The audio

captures a distinct series of events: one or two shots, a call over the radio of “shots

fired,” someone—presumably Wengert—shouting “put the gun down,” and then a

barrage of gunfire. Wengert ultimately fired 25 rounds. Eight hit Thompson from

behind. A ninth hit him while he was on the ground.

      By the time the gunfire ceased, multiple law enforcement officers had

converged upon the hallway. Officer Weeks from the Lauderhill Police

Department—an agency wholly separate from the Broward Sheriff’s Office—was

first to arrive at the scene. Officer Weeks testified that almost immediately after

the shooting, he peered into the hallway, where he saw a gun next to Thompson.

At the time Officer Weeks saw the gun next to Thompson, Wengert was still

behind a wall in his position of cover, and no other deputy or officer had entered

the hallway.

      Deputy Yoder of the Broward Sheriff’s Office testified that he arrived at the

scene twenty to thirty seconds after the gunfire ceased. Deputy Yoder testified that

he approached Thompson, who was still alive and cursing at the officers. Deputy

Yoder testified that as he approached, he saw a gun next to Thompson. Deputy

Yoder then testified that he kicked the gun down the hallway and away from




                                           5
               Case: 18-10776       Date Filed: 05/17/2019      Page: 6 of 19


Thompson to ensure that he could not reach it. 1 Deputy Yoder estimated that the

gun slid twenty to twenty-five feet down the hallway.

       Officers then handcuffed Thompson and called EMS. After the shooting,

Wengert moved his car to the side of the building where the incident occurred. He

eventually went back into the building. EMS transported Thompson to a local

hospital, but he died that night from his injuries.

       After the shooting, investigators recovered a gun—a Diamondback Luger—

from the apartment hallway. A final investigative report placed the gun 51 feet

from where Thompson’s body had come to rest. Investigators also recovered a

casing from the Diamondback Luger. The gun tested positive for Thompson’s

DNA.

       B. Procedural History

       Thompson’s personal representative, Donnett Taffe, sued the defendants in

Florida state court. The defendants removed the case to federal court. Taffe filed

an Amended Complaint with five claims:

    • Count I: State law assault and battery claim against Wengert for unlawfully
      shooting Thompson;
    • Count II: Claim under 42 U.S.C. § 1983 against Wengert, in his
      individual capacity, for unlawfully shooting Thompson (asserting
      Fourth and Fourteenth Amendment claims for using excessive force);

1
  We acknowledge, as Taffe points out, that on the night of the shooting, Deputy Yoder stated
that the deputies did not touch the weapon. After reading Deputy Yoder’s later deposition, we
understand that statement to mean the deputies did not touch the weapon or remove it from the
hallway after Yoder had kicked the weapon to put it out of Thompson’s reach.
                                               6
              Case: 18-10776     Date Filed: 05/17/2019   Page: 7 of 19


   • Count III: State law tort claim against Israel, in his official capacity,
     for negligent hiring, supervision, and retention, resulting in
     Thompson’s wrongful death;
   • Count IV: Claim under 42 U.S.C. § 1983 and state tort law against
     Israel, in his individual capacity, for negligent hiring, supervision, and
     retention, resulting in Thompson’s wrongful death; and
   • Count V: Claim under 42 U.S.C. § 1983 against Israel, in his official
     capacity, for negligent hiring, supervision, and retention, resulting in
     Thompson’s wrongful death

The defendants sought summary judgment on all counts, and both Wengert and

Israel argued that they were entitled to qualified immunity on the claims against

them in their individual capacities.

      As the district court recognized, the parties dispute what happened that

night. Taffe alleges that Thompson had nothing to do with the robbery, did not fit

the robbery suspects’ descriptions, was not armed, and did not shoot at Wengert.

Taffe also alleges that Wengert planted the gun recovered at the scene. The

defendants maintain, however, that Thompson did meet the description of the

robbery suspect, was armed, and did fire the first shot at Wengert, who returned

fire until the threat was subdued. The officers firmly dispute that any gun was

planted at the scene. The district court, finding these stories incompatible,

concluded that disputed issues of material fact remained. The district court denied




                                          7
               Case: 18-10776       Date Filed: 05/17/2019       Page: 8 of 19


qualified immunity to both Wengert and Israel and denied the Defendants’ joint

motion for summary judgment on all claims. All Defendants appealed. 2

                                  II. Standard of Review

       We review a district court’s denial of summary judgment on qualified

immunity grounds de novo. Durruthy v. Pastor, 351 F.3d 1080, 1084 (11th Cir.

2003). Generally, “[w]e resolve all issues of material fact in favor of the plaintiff,

and then determine the legal question of whether the defendant is entitled to

qualified immunity under that version of the facts.” Id. But “facts must be viewed

in the light most favorable to the nonmoving party only if there is a ‘genuine’

dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis

added) (quoting Fed. R. Civ. P. 56(c)); see also Penley v. Eslinger, 605 F.3d 843,

853 (11th Cir. 2010) (“Though factual inferences are made in [Plaintiff’s] favor,

this rule applies only to the extent supportable by the record.”). “When opposing

parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”

Scott, 550 U.S. at 380. And “[w]here the record taken as a whole could not lead a



2
  On appeal, we asked the parties whether we have pendent appellate jurisdiction to review the
district court’s denial of summary judgment on the claims against the Sheriff’s Office. Because
those claims are “inextricably intertwined” with the denial of qualified immunity, we exercise
pendent appellate jurisdiction over those claims. See King v. Cessna Aircraft Co., 562 F.3d
1374, 1379 (11th Cir. 2009).
                                               8
              Case: 18-10776      Date Filed: 05/17/2019     Page: 9 of 19


rational trier of fact to find for the non-moving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87

(1986) (internal quotation omitted).

                                        III. Discussion

       A. Qualified Immunity

       Qualified immunity shields government officials sued in their individual

capacities from liability when they act within their discretionary authority and

when their conduct “does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982). “Because qualified immunity is a defense not only from

liability, but also from suit, it is important for a court to ascertain the validity of a

qualified immunity defense as early in the lawsuit as possible.” Lee v. Ferraro,

284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation omitted).

       To invoke qualified immunity, an official must first demonstrate that he was

acting within the scope of his discretionary authority. Maddox v. Stephens, 727
F.3d 1109, 1120 (11th Cir. 2013). The burden then shifts to the plaintiff to

establish both that the officer’s conduct violated a constitutionally protected right

and that the right was clearly established at the time of the misconduct. Id. We

may decide these issues in either order, but to survive a qualified immunity

defense, the plaintiff must satisfy both. Id. at 1120−21. “If the conduct did not


                                             9
             Case: 18-10776     Date Filed: 05/17/2019    Page: 10 of 19


violate a constitutional right, the inquiry ends there.” Robinson v. Arrugueta, 415
F.3d 1252, 1255 (11th Cir. 2005).

      B. Section 1983 Claim Against Wengert

      Because there is no doubt that Wengert was acting within his discretionary

authority the night of the shooting, the burden shifts to Taffe to show, at a

minimum, that Wengert’s conduct violated a constitutionally protected right.

Maddox, 727 F.3d at 1120.

      Taffe first argues that Wengert did not have probable cause to arrest

Thompson. “To determine whether an officer had probable cause for an arrest, we

examine the events leading up to the arrest, and then decide whether these

historical facts, viewed from the standpoint of an objectively reasonable police

officer, amount to probable cause.” District of Columbia v. Wesby, 138 S. Ct. 577,

586 (2018) (internal quotation omitted). Probable cause depends on the totality of

the circumstances and “requires only a probability or substantial chance of criminal

activity, not an actual showing of such activity.” Illinois v. Gates, 462 U.S. 213,

244 n.13 (1983). Arresting officers are also entitled to qualified immunity if the

officer had arguable probable cause for the arrest. See Ferraro, 284 F.3d at 1195.

“Arguable probable cause exists where reasonable officers in the same

circumstances and possessing the same knowledge as the Defendant[ ] could have

believed that probable cause existed to arrest.” Id. (internal quotation omitted). At


                                          10
               Case: 18-10776       Date Filed: 05/17/2019        Page: 11 of 19


this stage, in determining whether Wengert had probable cause or arguable

probable cause to arrest Thompson, we view the facts—to the extent supported by

the record—in the light most favorable to Taffe. See Penley, 605 F.3d at 853.

       After reviewing the record, we find that Wengert had at least arguable

probable cause to arrest Thompson. The totality of the circumstances would have

led the officers to believe that Thompson matched the description of the robbery

suspect. Dispatch reported that one of the robbery suspects was a black male who

was 5’8” with a heavy-set build. The suspects were wearing dark clothing and one

had bright sneakers. When the officers tracked the stolen cell phone to the Cypress

Grove Apartments, they encountered Thompson. Thompson was a black male who

was approximately 5’8” and weighed 210 pounds. He was wearing primarily dark

clothing and had black and orange sneakers. Thompson was very close to the GPS

location of the stolen phone. Under the totality of the circumstances, Thompson

was thus a plausible match, and perhaps even a strong match, for the robbery

suspect. 3 A reasonable officer in the same circumstances as Wengert would have

believed he had probable cause to arrest Thompson.



3
 Taffe argues that officers should have known that Thompson did not match the robbery suspect
because Thompson had distinguishing characteristics—such as gold teeth and scars—and the
officers were affirmatively told that the suspects did not have such characteristics. The dispatch
audio, however, states that the victims could not provide distinguishing characteristics for the
suspects. The officers did not have affirmative knowledge that suspects should lack
distinguishing characteristics, and thus there was no reason for them to conclude that Thompson
did not match the description of the robbery suspect.
                                                11
                Case: 18-10776     Date Filed: 05/17/2019     Page: 12 of 19


       Taffe next argues that Wengert violated Thompson’s constitutional rights by

using excessive deadly force against him. Apprehending a suspect through the use

of deadly force is a seizure subject to the Fourth Amendment’s reasonableness

requirement. Tennessee v. Garner, 471 U.S. 1, 7 (1985). An officer may use

deadly force against a person he reasonably perceives as posing an imminent threat

of serious physical harm to an officer or others. Arrugueta, 415 F.3d at 1256; see

also Hammett v. Paulding Cty., 875 F.3d 1036, 1048 (11th Cir. 2017) (explaining

that an officer may use deadly force when he reasonably believes that his own life

is in peril).

       Taffe alleges that Thompson was unarmed on the night of the shooting and

thus could not fire the first shot. Taffe further asserts that Wengert (or other

deputies) planted a gun at the scene after the shooting. 4 If true, Wengert would not

be entitled to qualified immunity or summary judgment on Taffe’s excessive force

claim. But to preclude summary judgment, Taffe cannot rely on “mere

allegations” in her pleadings, and instead must put forward evidence that creates a

genuine dispute of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Taffe has not met this burden.




4
 Taffe’s Amended Brief implied that Wengert himself planted the gun near Thompson’s body.
At oral argument, Taffe’s counsel maintained that Deputies Koutsofios and Yoder planted the
gun, and that Wengert planted the casing.
                                             12
             Case: 18-10776     Date Filed: 05/17/2019    Page: 13 of 19


      Taffe argues that, contrary to Wengert’s testimony, Thompson was not

armed that night. In support, she offers deposition testimony from Imani Key, a

friend of Thompson, who testified that someone named Nate told her that he did

not see Thompson with a gun. Nate did not testify. Taffe also offers deposition

testimony from Rodney Moss, another friend of Thompson, as definitive proof that

Thompson did not have a gun. Moss testified that earlier on the day of the

shooting, he did not see Thompson with a gun. Moss also stated, however,

“[a]nything after that, I wasn’t there so I wouldn’t know.”

      Key’s testimony is inadmissible hearsay. We “may consider a hearsay

statement in passing on a motion for summary judgment [only] if the statement

could be reduced to admissible evidence at trial or reduced to admissible form.”

Jones v. UPS Ground Freight, 683 F.3d 1283, 1293−94 (11th Cir. 2012) (internal

quotation omitted). Taffe fails to explain how Key’s testimony could be reduced

to admissible evidence at trial, and we therefore decline to consider it.

Additionally, Moss’s testimony indicates only that Thompson was unarmed earlier

that day. Taffe therefore has not put forward any admissible testimony—credible

or not—that Thompson was not armed on the evening of the incident.

      Taffe also argues, contrary to Wengert’s testimony, that Thompson did not

fire the first shot. In support, she offers testimony from some apartment residents

who do not remember hearing a single defining shot, only a general barrage of


                                          13
              Case: 18-10776      Date Filed: 05/17/2019      Page: 14 of 19


gunfire. Officer Weeks also testified that he only remembered hearing general

gunfire. In addition, no apartment resident testified that they remembered hearing

Wengert telling Thompson to drop a gun. Wengert, on the other hand, presented

testimony from officers and an apartment resident who remember hearing a

defining shot before the rest of the gunfire broke out.

       Presented alone, these conflicting accounts would likely be sufficient to

establish a genuine dispute that Thompson did not fire at Wengert. But the audio

of the shooting resolves these conflicting accounts. The audio captures one or two

initial shots, a call over the radio of “shots fired,” someone—presumably

Wengert—shouting “put the gun down,” and then a barrage of gunfire.

       Taffe finally alleges that Wengert planted a gun at the scene after the

shooting. Wengert testified that after the shooting, he left the hallway and moved

his car around to the side of building where the incident occurred. Taffe strongly

implies that when Wengert did so, he obtained a new gun and casing, swiped the

gun onto Thompson’s hand to pick up Thompson’s DNA, and dropped the gun in

the hallway. 5 Taffe argues that Wengert had time to execute this plan because the

deputies staged EMS outside and prevented EMS from treating Thompson until

Wengert could finish planting the gun. Moreover, Taffe argues that the other



5
 At oral argument, however, Taffe’s counsel maintained that Deputies Koutsofios and Yoder
planted the gun, and that Wengert planted the casing.
                                             14
               Case: 18-10776        Date Filed: 05/17/2019       Page: 15 of 19


officers never saw the gun near Thompson, and instead the officers only saw the

gun “in the middle of the hallway.” 6

       After careful review, we find that the record evidence contradicts Taffe’s

version of events. Every law enforcement officer who had an opportunity to see

the scene testified that they saw the gun next to or relatively near Thompson

immediately after the shooting. 7 Moreover, there is no evidence that deputies

prevented EMS from treating Thompson to give themselves time to plant a gun.

EMS records show that fire rescue made their way towards Thompson

approximately one minute after arriving on the scene. They began treating

Thompson’s injuries another minute later.

       In their depositions, the law enforcement officers—including those

unaffiliated with the Broward Sheriff’s Office—explicitly refuted the allegation

that anyone planted a gun at the scene. Officer Weeks, who had never met

Wengert before that night, testified that if someone had planted a gun, he would

have considered such behavior to be a crime and he would have reported it.




6
  Contrary to Taffe’s characterization, Officer Michel testified that immediately after the
shooting, he saw the gun “a couple of feet away” from Thompson. Officer Michel also stated
that the gun was “in the middle of the hallway,” but this is consistent with the gun being close to
Thompson, as Thompson was shot and went down in the middle of the hallway.
7
  We acknowledge Taffe’s argument that the officers’ testimony about the placement of the gun
immediately after the shooting is not perfectly consistent. For example, one remembers the gun
a “couple feet away from Thompson,” another about 10 feet, and another 15–20 feet. We find
this discrepancy insufficient to preclude summary judgment in the face of all other evidence.
                                                15
               Case: 18-10776       Date Filed: 05/17/2019       Page: 16 of 19


        Ultimately, the allegation that Wengert or another deputy planted a gun in

the hallway, is, at best, speculation. And “[a]lthough all reasonable inferences are

to be drawn in favor of the nonmoving party, an inference based on speculation

and conjecture is not reasonable.” Hammett, 875 F.3d at 1049 (internal quotation

omitted).

        To preclude summary judgment, Taffe must go beyond the allegations in her

pleadings and put forward evidence that creates a genuine dispute of material fact.

Liberty Lobby, 477 U.S. at 248. But “[a] genuine dispute requires more than some

metaphysical doubt as to the material facts.” Garczynski v. Bradshaw, 573 F.3d
1158, 1165 (11th Cir. 2009) (per curiam) (internal quotation omitted). Instead, a

genuine dispute arises when “the evidence is such that a reasonable jury could find

for the nonmovant.” Hammett, 875 F.3d at 1049. Here, no reasonable jury could

accept Taffe’s version of events based on the evidence in the record. 8 The district

court’s denial of qualified immunity relied largely on Taffe’s allegations, not the

evidence in the record. The evidence instead supports Wengert’s version of the

facts: Thompson was armed, fired the first shot, and only then did Wengert return

fire.




8
  This does not mean that a reasonable jury could never conclude that an officer planted a gun to
cover up the shooting of an unarmed citizen. But a reasonable jury could not accept Taffe’s
theory because the record evidence does not support Taffe’s version of events.
                                               16
              Case: 18-10776    Date Filed: 05/17/2019    Page: 17 of 19


      Officers may use deadly force against individuals they reasonably perceive

pose an imminent threat of serious physical harm to the officers or others.

Arrugueta, 415 F.3d at 1256. Under that standard, Wengert did not use excessive

force. Wengert is thus entitled to qualified immunity and summary judgment on

this claim.

      C. State Law Assault and Battery Claim

      Taffe also sued Wengert under Florida law for assault and battery. The

district court denied summary judgment on this claim.

      “Pursuant to Florida law, police officers are entitled to a presumption of

good faith in regard to the use of force applied during a lawful arrest, and officers

are only liable for damage where the force used is ‘clearly excessive.’” Davis v.

Williams, 451 F.3d 759, 768 (11th Cir. 2006) (quoting City of Miami v.

Sanders, 672 So. 2d 46, 47 (Fla. 3d DCA 1996)). An officer in Florida is also

entitled to use deadly force when “he or she reasonably believes [such force] to be

necessary to defend himself or herself or another from bodily harm while making

the arrest.” Fla. Stat. § 776.05(1). Because we have already concluded that

Wengert’s force was objectively reasonable under the circumstances, we reverse

the district court and grant summary judgment to Wengert on this claim.

      D. State Law Negligent Hiring and Retention Claim




                                          17
               Case: 18-10776   Date Filed: 05/17/2019    Page: 18 of 19


      Taffe sued Sheriff Israel under Florida state tort law for the negligent hiring,

supervision, and retention of Wengert, resulting in Thompson’s wrongful death.

The district court denied summary judgment on this claim.

      To succeed on a negligent hiring or retention claim, the plaintiff must

demonstrate, among other things, that the employee committed an underlying

willful tort. See, e.g., Magill v. Bartlett Towing, Inc., 35 So. 3d 1017, 1020 (Fla.

5th DCA 2010). Because Taffe has not done so, these claims cannot succeed as a

matter of law. Accordingly, we reverse the district court and grant summary

judgment to Sheriff Israel on this claim.

      E. Supervisory Liability and Municipal Liability Claims

      Finally, Taffe sued Sheriff Israel in both his individual and official

capacities for the negligent hiring, supervision, and retention of Wengert, resulting

in Thompson’s wrongful death. The district court denied summary judgment on

both claims.

      “Supervisory liability [under § 1983] occurs either when the supervisor

personally participates in the alleged constitutional violation or when there is a

causal connection between actions of the supervising official and the alleged

constitutional deprivation.” Brown v. Crawford, 906 F.2d 667, 671 (11th Cir.

1990). And “to impose § 1983 liability on a municipality, a plaintiff must show:

(1) that his constitutional rights were violated; (2) that the municipality had a


                                            18
             Case: 18-10776     Date Filed: 05/17/2019    Page: 19 of 19


custom or policy that constituted deliberate indifference to that constitutional right;

and (3) that the policy or custom caused the violation.” McDowell v. Brown, 392
F.3d 1283, 1289 (11th Cir. 2004).

      Because Taffe has not established that Thompson’s constitutional rights

were violated, neither the supervisory liability claim nor the municipal liability

claim can succeed as a matter of law. We thus reverse the district court and grant

summary judgment to Sheriff Israel and the Sheriff’s Office on both claims.

                                      IV. Conclusion

      Thompson’s death was undoubtedly tragic. But no reasonable jury could

accept Taffe’s theory based on the record evidence. Allowing such a case to

proceed to trial would “stretch the summary judgment standard far beyond its

breaking point.” Hammett, 875 F.3d at 1048.

      Accordingly, we reverse the judgment of the district court and grant

qualified immunity and summary judgment to Deputy Wengert, Sheriff Israel, and

the Sheriff’s Office on all claims.

      REVERSED.




                                          19